DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance:
Claim 1 recites a magnetoresistance effect element comprising:
an underlayer;
a first ferromagnetic metal layer;
a second ferromagnetic metal layer; and
a tunnel barrier layer that is sandwiched between the first and second ferromagnetic metal layers,
wherein the tunnel barrier layer has a spinel structure comprising a divalent cation and a trivalent cation in a unit cell wherein a concentration of constituent elements of the divalent cation in the unit cell is more than half a concentration of constituent elements of the trivalent cation in the unit cell, and
wherein the divalent cation is a non-magnetic divalent cation which is one or more selected from a group consisting of magnesium, zinc and cadmium,
wherein the tunnel barrier layer comprises: at least one lattice-matched portion that is lattice-matched with both of the first ferromagnetic metal layer and the second ferromagnetic metal layer; and at least one lattice-mismatched portion that is not lattice-matched with at least one of the first ferromagnetic metal layer and the second ferromagnetic metal layer, and

a layer having a (001)-oriented tetragonal or cubic structure and containing at least one element selected from the group consisting of Al, Cr, Fe, Co, Rh, Pd, Ag, Ir, Pt, Au, Mo, and W, or
a layer having a stacked structure with a combination of a nitride layer having a (001)-oriented NaCI structure and containing at least one element selected from the group consisting of Ti, Zr, Nb, V, Hf, Ta, Mo, W, B, Al and Ce and a layer having a (001)-oriented tetragonal or cubic structure and containing at least one element selected from the group consisting of Al, Cr, Fe, Co, Rh, Pd, Ag, Ir, Pt, Au, Mo, and W.

Previous rejections were in view of US PG Pub 2013/0221461 ("Sukegawa") which discloses a magnetoresistance effect element containing numerous elements claimed by Applicant. The MR device of Sukegawa includes a spinel tunnel barrier with divalent and trivalent cations as claimed by Applicant. However, Sukegawa does not disclose, or suggest, the MR device having and underlayer made of the limitations required by Applicant. As noted by Applicant, the underlayer controls crystallinity of the ferromagnetic material and those layers formed above it. See Applicant's Remarks filed on 08/27/2020 for additional information.

A search of other relevant references does not show Applicant's invention to be anticipated or obvious. Claims 2-7 depend on Claim 1 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/Primary Examiner, Art Unit 2818